Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 1 of 16

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
L. DWAYNE HOBBS, )
)
Plaintiff, ) CIVIL ACTION
) FILE NO.
v. )
) JURY TRIAL REQUESTED
CITY OF FOREST PARK, GA, )
)
Defendant. )

COMPLAINT

Plaintiff Dwayne Hobbs (“Plaintiff or “Mr. Hobbs”) files the following
Complaint against Defendant City of Forest Park, GA (“Forest Park”) for race
discrimination as well as violation of his federal constitutional rights.

Introduction
ls

Defendant terminated Mr. Hobbs (Caucasian) due to his race and, in doing
so, deprived him of his rights under color of state law, regulations, custom or usage
in violation of 42 U.S.C. § 1983, the Equal Protection Clause of the United States
Constitution, 42 U.S.C. § 1981, and violated his rights under Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seg. (“Title VII’).
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 2 of 16

z,

Plaintiff is seeking injunctive relief, back pay and lost benefits,

compensatory damages, and attorneys’ fees and costs against Defendant.
Jurisdiction and Venue
33

Plaintiffs claims present federal questions over which the Court has
jurisdiction pursuant to 42 U.S.C. § 1983, 28 U.S.C. § 1331 (federal question), and
28 U.S.C. § 1343 (civil rights).

4.

Venue is proper in this district and division under 28 U.S.C. § 1391 because
Defendant City of Forest Park conducts business in this district and division and
the unlawful actions and practices alleged herein were committed within the
Northern District of Georgia.

5,

Defendant City of Forest Park’s actions at issue in this matter were taken

under color of state and local law.
6.
Defendant’s discriminatory and retaliatory conduct described herein was

accomplished pursuant to unofficial policy and custom of City of Forest Park or

bho
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 3 of 16

was committed or authorized by officials whose acts can be fairly deemed to be the
actions and official policy and customs of City of Forest Park.
The Parties
hs
Mr. Hobbs is a citizen of the United States and a resident of the State of
Georgia. He is a former employee of the City of Forest Park.
8.
Forest Park has more than fifteen (15) employees and is an employer with
the meaning of Title VII.
9.
Forest Park is a municipal corporation doing business in the State of Georgia
and is, therefore, subject to personal jurisdiction in Georgia.
10.
Defendant Forest Park may be served with process by serving Mayor
Angelyne Butler at the office of the Mayor, 745 Forest Parkway, Forest Park, GA
30297.

Administrative Proceedings

 

ll.

Plaintiff filed a Charge of Discrimination with the Equal Employment

eo
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 4 of 16

Opportunity Commission on March 13, 2019 — within 180 days of the occurrence
of the discrimination and Defendant’s termination of his employment.
b2.

Plaintiff received his Notice Right to Sue and instituted this civil action in
the appropriate federal district court within 90 days of the receipt of the Notice of
Right to Sue.

Statement of Facts
14.
Mr. Hobbs, began his employment with Defendant Forest Park July 28, 1973 asa
police officer.15.

Mr. Hobbs was promoted throughout his career and became Chief of Police
on April 1, 1996 and served twice as Interim City Manager most recently from
March 2017 through January 2018.

16.

Mr. Hobbs holds an Associates of Arts degree, a Bachelor of Arts degree in
Criminal Justice, and a Master’s Degree from Columbus State University, and
completed over 10,000 hours of specialized law enforcement and management

training including the prestigious FBI National Academy.
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 5 of 16

17.

Mr. Hobbs also served as an adjunct professor at Clayton State University
teaching classes in Death Investigation, Police Administration, Criminal
Investigation, and Community Policing.

18.

In his role as Chief of Police, Mr. Hobbs oversaw the training, management,
and development of the sworn and civilian employees of the City of Forest Park
Police Department who were responsible for the safety and protection of nearly
20,000 residents of the City of Forest Park

19.

During the summer and October 2018, Forest Park had been planning for the

retirement of then Police Chief Dwayne Hobbs to be effective November 1, 2018.
20.

As part of this retirement, in appreciation for his long-standing service to the
City of Forest Park, the City Council stated their intent to perform the following
acts: name the firearms training facility after Chief Hobbs, provide a generous
retirement package to Chief Hobbs including 24 months to be paid over a 24-

month period, provide lump-sum compensation for 20% of his accrued sick
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 6 of 16

leave and 100% of his accrued vacation leave based on his last year’s salary, he
would retain his issued service weapon, laptop computer and/or tablet, and cell
phone, he would be allowed to represent the City of Forest Park as Police Chief at
the conference occurring in October 2018 at the expense of the City of Forest Park,
be provided health and life insurance benefits during the 24-month severance
period, presentation of a positive letter of reference, and a retirement celebration
and ceremony. These were negotiated with the city attorney Mike Williams who
represented that he was acting with the expressed authority of the City Council.
21.

In furtherance of this retirement plan, the City Council directed City

Attorney Michael Williams to draft the terms of said plan.
22.

City Attorney Michael Williams drafted said plan, engaged in discussions
about the details of said plan, and worked directly with then Chief Hobbs to
finalize said plan.

23%

On October 1, 2018, the night upon which the retirement plan, which had

been approved prior by the City Attorney Michael Williams and City Manager

Angela Redding, was to be approved by the City Council in executive session, the
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 7 of 16

Forest Park City Council unlawfully terminated Hobbs.
24,

The City Council members that terminated Mr. Hobbs did so only after
declaring that they wanted to install an African American Chief of Police and
“move in a different direction.”

23,

After unlawfully terminating Mr. Hobbs, the City Council of Forest Park

installed an African American interim Chief of Police.
26.

Following the termination of Mr. Hobbs, Forest Park continued a pattern of
discrimination by terminating Caucasian employees and department heads without
cause or reason.

27.
The City Council also removed the names of Caucasian employees from
buildings that had been named after them.
COUNT I
Race Discrimination in Violation of
Title VII of The Civil Rights Act of 1964, as Amended

28.

Plaintiff incorporates by reference the preceding Paragraphs as if fully
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 8 of 16

restated herein.
29.
Mr. Hobbs is Caucasian.
30.
Mr. Hobbs is qualified for the position from which he was terminated.
31,

Defendant discriminated against Mr. Hobbs in the terms and conditions of
his employment when it terminated his employment and replaced him with a
younger, African American candidate in violation of Title VII.

32.

Defendant discriminated against Mr. Hobbs in the terms and conditions of
his employment when Mr. Hobbs was terminated but similarly situated African
American employees were not.

33.

Mr. Hobbs is entitled to an award of back pay and benefits, compensatory
damages, attorney’s fees, and all other appropriate damages, remedies, and other
relief available under Title VII and all federal statutes providing remedies for

violations of Title VII.
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 9 of 16

COUNT I
Denial of Equal Protection of the Laws in Violation of the Fourteenth
Amendment to the United States Constitution by City of Forest Park, Race
Discrimination in Violation of 42 U.S.C. § 1981
Through 42 U.S.C. § 1983
34.
Plaintiff incorporates by reference the preceding Paragraphs as if fully
restated herein.35.

Mr. Hobbs is Caucasian and was terminated by Defendants because of his

race.
36,

Defendant discriminated against Mr. Hobbs in the terms and conditions of
his employment when he was terminated while allowing similarly situated African
American employees to remain at work and promoted into his position in violation
of 42 U.S.C. § 1981 and 1983.

Sf.

Defendant City of Forest Park discriminated against Mr. Hobbs on the basis
of his race by terminating him as part of a larger scheme, policy and practice of
discrimination on the basis of race.

38.

It did so in violation of clearly established constitutional and statutory
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 10 of 16

authority that such actions are a violation of the law.
39.
City of Forest Park took these actions as part of an unofficial government

policy or custom which discriminates against Caucasian employees.

AO.

City of Forest Park took these actions with knowledge that they were in clear

violation of constitutional and federal statutory law.
41.

The conduct of City of Forest Park in terminating Mr. Hobbs on the basis of
his race while not terminating Black coworkers for the same or similar conduct
violates Mr. Hobb’s right to the equal protection of the laws as granted by the
Fourteenth Amendment to the United States Constitution.

42.

City of Forest Park proximately caused this violation of Mr. Hobbs’ rights
and so acted under color of the state law and local ordinances, regulations,
customs, and usages of City of Forest Park in violation of 42 U.S.C. § 1983.

43.

Pursuant to 42 U.S.C. § 1981 as effectuated by 42 U.S.C. § 1983, Mr. Hobbs

10
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 11 of 16

is entitled to declaratory relief, injunctive relief, compensatory damages and
attorney’s fees, and all other appropriate damages, remedies, and other relief
against Defendant because Defendant discriminated against Mr. Hobbs on the basis
of race as part of a larger scheme, policy and practice and in violation of clearly
established law.

44.

This violation of rights was proximately caused by Defendants, who were
acting under color of state law, and local ordinances, regulations, customs or
usages of the City of Forest Park in violation of 42 U.S.C. § 1983.

AS.

Defendant also terminated eight other Caucasian employees since Mr.
Hobbs left Forest Park.

46.

As a direct and proximate result of the Defendants’ actions, Mr. Hobbs has
suffered damages including emotional distress, inconvenience, loss of income and
benefits, humiliation, and other indignities.

47.
Mr. Hobbs was damaged by Defendants’ actions in an amount to be proven

at trial.

1]
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 12 of 16

COUNT Ill
Deprivation of Reputational Liberty

48.
Plaintiff hereby reincorporates and realleges all claims in this Complaint as

if fully set forth herein.

49,
At the time of and commensurate with his termination, members of the City
Council made false comments, about Plaintiff to wit:

a. Plaintiff encouraged unlawful practices of racial profiling by sworn law
enforcement officers of the City of Forest Park Police Department;

b. Plaintiff refused to intervene regarding bona fide complaints of unlawful
racial profiling by sworn law enforcement officers of the City of Forest
Park Police Department;

c. Plaintiff initiated, participated in, encouraged, facilitated, and ratified
unlawful surveillance operations by sworn law enforcement officers of
the City of Forest Park Police Department which targeted city council

members and citizens based solely upon their race;
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 13 of 16

d. Plaintiff leaked confidential information regarding investigations of
unlawful racial profiling by sworn law enforcement officers of the City
of Forest Park Police Department to media sources; and

e. Plaintiff leaked confidential information regarding negotiations into his
retirement to media sources.

50.

The allegations levied against Plaintiff, as outlined herein, were and remain
falsehoods.

51.

The allegations levied against Plaintiff, as outlined herein, were repeated
publicly, disseminated to multiple media sources, and were the subject of false
complaints to the Georgia Bureau of Investigation.

52.

Said statements were harmful to the reputational liberty of Plaintiff

individually and in his role as a law enforcement officer.
53.

Said statements made public, specifically in statements to the media were

not necessary or reasonably related to the employment functions of the City

Council.

13
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 14 of 16

54.
Said statements resulted in actual damage to the reputation of Plaintiff.
55.
Plaintiff was denied a meaningful opportunity to clear his name through a
pre-adverse action hearing.
56.
Plaintiff was denied procedural due process through the actions of the City
Council in its role as a governmental employer through the actions set out herein.
57.
Mr. Hobbs is entitled to an award of back pay and benefits, compensatory
damages, attorney’s fees, and all other appropriate damages, remedies, and other

relief available for this deprivation of reputational liberty.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands a TRIAL BY JURY and requests the
following relief:
a. a declaratory judgment that Defendants violated Title VII of the Civil

Rights Act of 1964, as amended 42 U.S.C. § 2000e et seq., 42 U.S.C.

14
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 15 of 16

§ 1981 through 42 U.S.C. § 1983; and the Equal Protection Clause to
the Fourteenth Amendment to the Constitution;

b. a permanent injunction, prohibiting Defendants from engaging in
unlawful employment practices in violation of Title VII, or the due
process rights of employees;

C. full back pay from the date of Plaintiff's termination, taking into
account all raises to which Plaintiff would have been entitled but for
his unlawful termination, and all fringe and pension benefits of
employment, with prejudgment interest thereon;

d. reinstatement to Plaintiff's former position with Defendant at the
same pay grade, or in the alternative, front pay to compensate Plaintiff
for lost future wages, benefits and pension;

e. compensatory damages in an amount to be determined by the
enlightened conscience of the jury, for Plaintiff's emotional distress,
suffering, inconvenience, mental anguish, loss of enjoyment of life
and special damages;

f, attorneys’ fees and costs pursuant to 42 U.S.C. §1988 and as
otherwise permitted by law; and

g. all other and further relief as this Court deems just and proper.

15
Case 1:20-cv-04009-AT-RDC Document1 Filed 09/29/20 Page 16 of 16

Respectfully submitted this 29" day of September, 2020.

By: Lance J. LoRusso
Georgia Bar No. 458023
lance@lorussolawfirm.com
LoRusso Law Firm, P.C.
1827 Powers Ferry Road SE
Building 8 Suite 200
Atlanta, GA 30339
770-644-2378

By: Cheryl B. Legare
Georgia Bar No. 038553

cblegare@law-llc.com
Legare Attwood & Wolfe LLC
Two Decatur Town Center
125 Clairemont Avenue Suite 380
Decatur, GA 30030
470-823-4000

Attorneys for Plaintiff

16
